DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claims 1-2, 9-16, and 18-19, drawn to an image processing apparatus comprising an image generation unit that inverts an inverted area in a captured image captured via a front lens attached to an eye, the inverted area being an image area in which an image is inverted by the front lens, and generates a display image, and an area detection unit that detects the inverted area in the captured image; and drawn to a corresponding ophthalmic observation apparatus comprising a front lens that is attached to an eye and inverts an image, and an image generation unit that inverts an inverted area in a captured image captured via the front lens, the inverted area being an image area in which an image is inverted by the front lens, and generates a display image.

Group II, claims 1, 3-8, and 18-19, drawn to an image processing apparatus comprising an image generation unit that inverts an inverted area in a captured image captured via a front lens attached to an eye, the inverted area being an image area in which an image is inverted by the front lens, and generates a display image, wherein the image generation unit inverts the inverted area with a center of the inverted area as a center point; and drawn to a corresponding ophthalmic observation apparatus comprising a front lens that is attached to an eye and inverts an image, and an image generation unit that inverts an inverted area in a captured image captured via the front lens, the inverted area being an image area in which an image is inverted by the front lens, and generates a display image.

Group III, claims 1 and 17-19, drawn to drawn to an image processing apparatus comprising an image generation unit that inverts an inverted area in a captured image captured via a front lens attached to an eye, the inverted area being an image area in which an image is inverted by the front lens, and generates a display image, wherein the captured image includes a plurality of images captured for each predetermined imaging range, and the image generation unit inverts a position and an orientation of each of the plurality of images to generate the display image; and drawn to a corresponding ophthalmic observation apparatus comprising a front lens that is attached to an eye and inverts an image, and an image generation unit that inverts an inverted area in a captured image captured via the front lens, the inverted area being an image area in which an image is inverted by the front lens, and generates a display image.

Group IV, claim 20, drawn to an ophthalmic observation system comprising a front lens that is attached to an eye and inverts an image, and an image generation unit that inverts an inverted area in the captured image captured via the front lens, the inverted area being an image area in which an image is inverted by the front lens, and generates a display image.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I, II, III, and IV lack unity of invention because even though the inventions of these groups require the technical features of “an image generation unit that inverts an inverted area in a captured image captured via a front lens attached to an eye, the inverted area being an image area in which an image is inverted by the front lens, and generates a display image” and “a front lens that is attached to an eye and inverts an image”, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Ishinabe et al. (JP 2017029333), herein Ishinabe, and Volk (US 6,164,779).  
Ishinabe teaches an ophthalmologic microscope comprises a control unit which can change the orientation of the image acquired by image pick up device and display in on a display unit, such as converting an inverted image into an upright image to be displayed (see Ishinabe Abstract and [0041]-[0043]) and that a contact lens may be used for observing the eye to be inspected (see Ishinabe [0015] and Fig. 1A, num. 95).
Ishinabe does not explicitly disclose that the inverted area in a captured image is inverted by the front lens. 
Volk teaches in a gonioscopic viewing system for diagnosis or laser treatment of a patient’s eye (see Volk Abstract) that includes a contact lens element and a biconvex lens disposed anterior of the contact lens element (see Volk col. 4, ln. 30-55), and that when placed on a normal eye, light rays emanating from the anterior chamber angle proceed through contact lens element into air before entering biconvex lens and being focused as a real, aerial image in a plane anterior to the viewing system, where the aerial image is reversed and inverted in a manner similar to indirect ophthalmoscopy (see Volk col. 6, ln. 15-35). 
At the time of filing, one of ordinary skill in the art would have found it obvious to combine the teachings of Volk with the teachings of Ishinabe, such that the image captured of an eye to be inspected is inverted via the contact lens used for observing the eye to be inspected. This modification is rationalized as some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. In this instance, Ishinabe disclose a base ophthalmologic microscope comprising a control unit which can change the orientation of the image acquired by image pick up device and display in on a display unit, such as converting an inverted image into an upright image to be displayed, and that a contact lens may be used for observing the eye to be inspected. Volk teaches a gonioscopic viewing system for diagnosis of a patient’s eye which includes the use of a contact lens placed on the eye, where a resulting image viewed through the contact lens is reversed and inverted in a manner similar to indirect ophthalmoscopy. One of ordinary skill in the art would have recognized that by combining Volk’s teachings of using a contact lens of a gonioscopic viewing system to diagnose a patient’s eye to the ophthalmologic microscope of Ishinabe would reasonably expect the result that a captured image viewed through the contact lens is inverted by the contact lens.
Thus, the combined teaching of Ishinabe and Volk teaches the claimed features of “an image generation unit that inverts an inverted area in a captured image captured via a front lens attached to an eye, the inverted area being an image area in which an image is inverted by the front lens, and generates a display image” and “a front lens that is attached to an eye and inverts an image”. As these features are obvious over the prior art, the noted features are not special technical features.

Groups  lack unity of invention because even though the inventions of these groups require the technical feature of “a front lens that is attached to an eye and inverts an image”, and “wherein the front lens is a gonio lens”, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Ishinabe et al. (JP 2017029333), herein Ishinabe, and Volk (US 6,164,779).
Ishinabe teaches an ophthalmologic microscope comprises a control unit which can change the orientation of the image acquired by image pick up device and display in on a display unit, such as converting an inverted image into an upright image to be displayed (see Ishinabe Abstract and [0041]-[0043]) and that a contact lens may be used for observing the eye to be inspected (see Ishinabe [0015] and Fig. 1A, num. 95)
Volk teaches in a gonioscopic viewing system includes a contact lens element and a biconvex lens disposed anterior of the contact lens element (see Volk col. 4, ln. 30-55), and that when placed on a normal eye, light rays emanating from the anterior chamber angle proceed through contact lens element into air before entering biconvex lens and being focused as a real, aerial image in a plane anterior to the viewing system, where the aerial image is reversed and inverted in a manner similar to indirect ophthalmoscopy (see Volk col. 6, ln. 15-35). 
Please see the above, as the rationale for combining the teachings of Ishinabe and Volk are similar, mutatis mutandis.
As the application describes “a gonio lens” as “a contact lens”, (see specification [0004], “For this reason, it is common to perform observation by combining a contact lens called a gonio lens with a surgical microscope or a slit lamp.”), Ishinabe and Volk’s teaching of using a contact lens for observing the eye to be inspected with an ophthalmologic microscope teaches the claimed features “a front lens that is attached to an eye and inverts an image” and “wherein the front lens is a gonio lens”. As these features are obvious over the prior art, the noted features are not special technical features.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY WING HO CHOI whose telephone number is (571)270-3814. The examiner can normally be reached 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VINCENT RUDOLPH can be reached on (571) 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TIMOTHY CHOI/Examiner, Art Unit 2661                                                                                                                                                                                                        

/VINCENT RUDOLPH/Supervisory Patent Examiner, Art Unit 2661